Citation Nr: 1010329	
Decision Date: 03/18/10    Archive Date: 03/31/10

DOCKET NO.  08-26 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for hearing loss of the 
right ear.

2.  Entitlement to service connection for hearing loss of the 
right ear.

3.  Entitlement to an initial rating in excess of 10 percent 
for left shoulder degenerative changes for the period from 
December 27, 2006 to February 5, 2008. 

4.  Entitlement to a rating in excess of 10 percent for left 
shoulder degenerative changes since July 1, 2008.

5.  Entitlement to an initial rating in excess of 10 percent 
for cervical spine herniated nucleus pulposus and spondylosis 
status post decompression, arthrodesis, insertion of Atlantis 
plate and allograft fashioning, for the period from December 
27, 2006 to May 3, 2007.

6.  Entitlement to a rating in excess of 10 percent for 
cervical spine herniated nucleus pulposus and spondylosis 
status post decompression, arthrodesis, insertion of Atlantis 
plate and allograft fashioning, for the period from July 1, 
2007 to October 29, 2008.

7.  Entitlement to a rating in excess of 10 percent for 
cervical spine herniated nucleus pulposus and spondylosis 
status post decompression, arthrodesis, insertion of Atlantis 
plate and allograft fashioning, since October 29, 2008.

8.  Entitlement to a rating in excess of 20 percent for 
lumbar syndrome, status post discectomy for herniated nucleus 
pulposus L5-S1.

9.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	T. Rhett Smith, Attorney


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to August 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in August 2007 
and January 2008 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.  

The Board notes that in the August 2007 rating decision on 
appeal a temporary total disability rating of 100 percent was 
awarded for the Veteran's cervical spine disability from May 
3, 2007 to June 30, 2007.  Further, in a July 2008 rating 
decision a temporary total disability rating of 100 percent 
was awarded for the Veteran's left shoulder disability from 
February 5, 2008 to June 30, 2008.  In both cases, the 
Veteran was awarded an initial 10 percent disability rating 
and these were restored after the expiration of the temporary 
100 percent ratings.  Evaluation of the questions of higher 
ratings for the cervical spine and the left shoulder excludes 
from consideration the periods during which the Veteran was 
assigned a temporary total rating because there remain no 
allegations of errors of fact or law for appellate 
consideration.  

In December 2008, the Veteran's attorney submitted additional 
evidence, including private and VA medical records and 
treatment records from a naval hospital.  In a December 2008 
signed statement, the Veteran waived initial RO consideration 
of this new evidence.  The Board accepts this additional 
evidence for inclusion in the record.  See 38 C.F.R. § 20.800 
(2009).

The Board notes that as the September 2007 VA examiner 
reported that the Veteran stopped working in December 2006 
due to severe bilateral shoulder pain and that he is service-
connected for each shoulder, the issue of a total disability 
rating based on individual unemployability (TDIU) is raised 
by the record as part and parcel of his increased rating 
claim for left shoulder degenerative changes.  Rice v. 
Shinseki, 22 Vet. App. 447 (2009).  Therefore, the issue of 
entitlement to a TDIU along with the issues of entitlement to 
a rating in excess of 10 percent for left shoulder 
degenerative changes since July 1, 2008, entitlement to a 
rating in excess of 10 percent for a cervical spine 
disability since October 29, 2008, and entitlement to a 
rating in excess of 20 percent for a lumbar spine disability 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the Department of Veterans Affairs Regional 
Office.


FINDINGS OF FACT

1.  A March 1996 rating decision, which denied service 
connection for hearing loss of the right ear, is final.

2.  The evidence associated with the claims file subsequent 
to the March 1996 rating decision relates to an unestablished 
fact necessary to substantiate the claim for service 
connection for hearing loss of the right ear and raises a 
reasonable possibility of substantiating the claim.

3.  Resolving all doubt in the Veteran's favor, hearing loss 
of the right ear is likely related to service.

4.  From December 27, 2006, to February 5, 2008, the 
competent medical evidence of record for left shoulder 
degenerative changes did not demonstrate limited motion of 
the arm to shoulder level; abduction to 60 degrees with 
favorable ankylosis of the scapulohumeral articulation; 
recurrent dislocation of the scapulohumeral joint and 
guarding movement only at the shoulder level; malunion of the 
humerus with moderate deformity; dislocation of the clavicle 
or scapula; or nonunion of the clavicle or scapula with loose 
movement.

5.  From December 27, 2006, to May 3, 2007, the Veteran's 
cervical spine herniated nucleus pulposus and spondylosis 
status post decompression, arthrodesis, insertion of Atlantis 
plate and allograft fashioning, was not manifested by 
limitation of forward flexion of the cervical spine greater 
than 15 degrees but not greater than 30 degrees; or a 
combined range of motion of the cervical spine not greater 
than 170 degrees; or muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis; there 
is no evidence this cervical spine disability resulted in 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the period in 
question.

6.  From July 1, 2007 to October 29, 2008, the Veteran's 
cervical spine herniated nucleus pulposus and spondylosis 
status post decompression, arthrodesis, insertion of Atlantis 
plate and allograft fashioning, was not manifested by 
limitation of forward flexion of the cervical spine greater 
than 15 degrees but not greater than 30 degrees; or a 
combined range of motion of the cervical spine not greater 
than 170 degrees; or muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis; there 
is no evidence this cervical spine disability resulted in 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the period in 
question.

CONCLUSIONS OF LAW

1.  Evidence received since the final March 1996 
determination wherein the RO denied the Veteran's claim for 
service connection for hearing loss of the right ear is new 
and material and the Veteran's claim for that benefit is 
reopened.  38 U.S.C.A. §§ 5103, 5103A, 5104, 5107, 5108, 7105 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.104(a), 3.156, 
3.159, 20.1103 (2009).

2.  The criteria for service connection for hearing loss of 
the right ear have been met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 
(2009).  

3.  The criteria for an initial rating in excess of 10 
percent for left shoulder degenerative changes, prior to 
February 5, 2008, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1-4, 4.40-4.46, 
4.59, 4.71, 4.71a, Diagnostic Codes 5201-5203 (2009). 

4.  The criteria for an initial rating in excess of 10 
percent for cervical spine herniated nucleus pulposus and 
spondylosis status post decompression, arthrodesis, insertion 
of Atlantis plate and allograft fashioning, for the period 
from December 27, 2006 to May 3, 2007, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 4.1-4, 4.40-4.46, 4.59, 4.71, 4.71a, 
Diagnostic Codes 5242 (2009).

5.  The criteria for a rating in excess of 10 percent for 
cervical spine herniated nucleus pulposus and spondylosis 
status post decompression, arthrodesis, insertion of Atlantis 
plate and allograft fashioning, for the period from July 1, 
2007 to October 29, 2008, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 4.1-4, 4.40-4.46, 4.59, 4.71, 4.71a, Diagnostic Codes 
5242 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court), have been fulfilled 
by information provided to the Veteran in letters from the RO 
dated in January 2007, May 2007 and April 2008.  These 
letters notified the Veteran of VA's responsibilities in 
obtaining information to assist the Veteran in completing his 
claims, and identified the Veteran's duties in obtaining 
information and evidence to substantiate his claims.  
Thereafter, the claims were reviewed and a statement of the 
case was issued in July 2008.  (See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006), Dingess/Hartman v. Nicholson, 20 Vet. App. 473 
(2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006)). 

The Board notes that the Veteran was also granted service 
connection and assigned an initial disability rating and 
effective date for his left shoulder and cervical spine 
disabilities, even though the record discloses no specific 
section 5103(a) notice for the cervical spine claim.  As his 
claims were more than substantiated in that they were proven, 
section 5103(a) notice is no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled.  Dingess, 19 Vet. App. at 490-91.  The Board also 
notes that in the correspondence cited above the Veteran 
received general notice in this appeal of the requirements 
for substantiating higher rating claims, including for his 
lumbar spine disability whose rating criteria contains 
similarities to the criteria for rating cervical spine 
disabilities.  Thus, the Board finds that there is no 
prejudice in adjudicating the claim for a higher initial 
rating for his cervical spine disability because the Veteran 
was granted service connection for the underlying claim, he 
has general notice of the requirements for substantiating 
higher rating claims, and he was granted a VA examination of 
his cervical spine in September 2007.  Therefore, the purpose 
that the notice is intended to serve has been fulfilled.  

Pursuant to Dingess, an additional notice as to disability 
ratings and effective dates also was provided for all of the 
claims on appeal in the correspondence of January 2007, May 
2007 and April 2008.  In view of the above, the Board finds 
that the notice requirements pertinent to the issues on 
appeal have been met.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
clarified VA's duty to notify in the context of claims to 
reopen.  Given the favorable determination reached in this 
decision regarding the submission of new and material 
evidence to reopen the claim for service connection for 
hearing loss of the right ear, the Board is satisfied that 
adequate development has taken place and that there is a 
sound evidentiary basis for resolution of whether new and 
material evidence has been submitted to reopen the claim for 
service connection for hearing loss of the right ear.  

The duty to assist also has been fulfilled as private and VA 
medical records relevant to these matters have been requested 
and obtained and the Veteran was provided with VA 
examinations of his various claims that will be decided 
herein.  The Board finds that the available medical evidence 
is sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA laws and 
regulations and to move forward with these claims would not 
cause any prejudice to the Veteran.

New and Material Evidence

The Veteran seeks service connection for hearing loss of the 
right ear.  The RO previously considered and denied a claim 
for hearing loss of the right ear in a March 1996 rating 
decision.  The Veteran did not timely appeal this decision 
and as such, it has become final.  38 U.S.C.A. § 7103(a); 38 
C.F.R. §§ 20.302, 20.1103.

The submission of "new and material" evidence is a 
jurisdictional prerequisite to the Board's review of such an 
attempt to reopen a claim.  Absent the submission of evidence 
that is sufficient to reopen the claim, the Board's analysis 
must cease.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  Therefore, 
the Board will undertake a de novo review of the new and 
material evidence issue.

As a general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.  When a claimant seeks to reopen a final 
decision, the first inquiry is whether the evidence obtained 
after the last disallowance is "new and material."  Under 
38 C.F.R. § 3.156(a), new evidence means evidence not 
previously submitted to agency decision makers.  Material 
evidence means evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a). 

Initially, it is noted that the evidence to be reviewed for 
sufficiency to reopen a claim is the evidence submitted since 
the most recent final denial of the claim on any basis.  
Evans v. Brown, 9 Vet. App. 273 (1996).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  
Furthermore, "material evidence" could be "some new 
evidence [that] may well contribute to a more complete 
picture of the circumstances surrounding the origin of the 
Veteran's injury or disability, even where it will not 
eventually convince the Board to alter its rating decision."  
Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  If it 
is determined that new and material evidence has been 
submitted, the claim must be reopened.  The VA may then 
proceed to the merits of the claim on the basis of all of the 
evidence of record.

The claim for service connection for hearing loss of the 
right ear was initially denied in the March 1996 rating 
decision as there was no evidence of a current disability.  
At the time of the March 1996 rating decision the evidence of 
record consisted of service treatment records and the report 
of an October 1995 VA examination.  Subsequently, additional 
VA treatment records, naval hospital medical records, a 
September 2007 VA examination and an October 2007 medical 
opinion, as well as medical records and VA examinations 
related to other disorders, have been associated with the 
claims file.

The evidence submitted subsequent to the March 1996 rating 
decision is new, in that it was not previously of record and 
is also material.  As noted above, the claim was initially 
denied as there was no evidence of a current disability.  
Subsequent to the final March 1996 decision, an August 2006 
naval hospital clinic record showed a provisional diagnosis 
of severe bilateral hearing loss.  The Veteran also underwent 
a VA examination in September 2007 that included a diagnosis 
of moderate sensorineural hearing loss in the right ear.  
Presumed credible, the additional evidence received since the 
March 1996 rating decision reflects that the Veteran has been 
diagnosed with hearing loss of the right ear.  See Kent v. 
Nicholson, 20 Vet. App. 1, 10 (2006) (finding that "the 
question of what constitutes material evidence to reopen a 
claim for service connection depends on the basis on which 
the prior claim was denied").

Therefore, the evidence submitted since the final March 1996 
rating decision relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim.  Accordingly, the Board finds 
that the claim for service connection for hearing loss of the 
right ear is reopened.  

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2009).  

VA regulations provide that where a veteran served 90 days or 
more of continuous, active military service during a period 
of war or after January 1, 1947, and certain chronic 
diseases, including sensorineural hearing loss, become 
manifest to a degree of 10 percent within one year from date 
of termination of service, such disease shall be presumed to 
have been incurred in service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Generally, in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of 
(1) a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).   The Federal Circuit has held that a 
veteran seeking disability benefits must establish the 
existence of a disability and a connection between service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).

The determination of whether a veteran has a current hearing 
loss "disability" is governed by 38 C.F.R. § 3.385, which 
states that hearing loss will be considered to be a 
disability for VA purposes when the threshold level in any of 
the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or the thresholds for at least three of 
these frequencies are 26 decibels or greater; or speech 
recognition scores are less than 94 percent.  38 C.F.R. 
§ 3.385.  "[W]hen audiometric test results at a Veteran's 
separation from service do not meet the regulatory 
requirements for establishing a 'disability' at that time, he 
or she may nevertheless establish service connection for a 
current hearing disability by submitting evidence that the 
current disability is causally related to service."  Hensley 
v. Brown, 5 Vet. App. 155, 160 (1993).

The threshold for normal hearing is from 0 to 20 decibels and 
higher threshold levels indicate some degree of hearing loss.  
Id. at 157.  The regulations set forth in 38 C.F.R. § 3.385 
operate only to establish when a hearing loss can be service 
connected.  Id. at 159.  It was also found that, regardless 
of when the criteria of 38 C.F.R. § 3.385 are met, a 
determination must be made as to whether the hearing loss was 
incurred in or aggravated by service.


Right Ear Hearing Loss

The Veteran seeks service connection for hearing loss of the 
right ear.  In his September 2008 VA Form 9, Substantive 
Appeal, the Veteran noted that he had logged more than 5,000 
hours aboard AC-130 gunships and he believed that the chronic 
noise exposure on board these flights was the underlying 
cause for his current hearing loss.  Since he was service-
connected for left ear hearing loss he thought it was only 
reasonable that he should be service-connected for right ear 
hearing loss.  Service records show periodic examinations for 
flight duty and that the Veteran served as an aircraft 
armament systems technician for nearly nine years while in 
service.

Audiograms in the Veteran's service treatment records show 
normal hearing in his right ear.  See audiograms dated in 
July 1972, March 1976, February 1979, March 1980, April 1980, 
May 1980, December 1980, March 1982, August 1982, July 1983, 
April 1984, June 1984, July 1984, December 1984, July 1985, 
July 1986, July 1987, July 1988, June 1989, July 1990, May 
1991, and May 1992.  No final discharge examination on or 
about August 1992 is found within the claims file.  

Post-service, August 2006 naval hospital clinic records 
showed a provisional diagnosis of severe bilateral hearing 
loss.  While the results of the August 2006 audiogram and a 
December 2006 audiogram were in graphical form and were not 
numerically interpreted, they appear to show hearing loss of 
the right ear within the meaning of § 3.385. 

The Veteran underwent a VA examination in September 2007.  
The Veteran complained of difficulty hearing conversations 
with background noise and felt that he heard better out of 
his right ear than his left.  Besides military noise exposure 
to aircraft and flight line operations, the Veteran provided 
a positive history of civilian occupational noise exposure as 
an electrician and truck driver.  He said that he usually 
wore hearing protection during this employment.  He denied 
recreational noise exposure.  Audiogram findings, in pure 
tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
20
30
50
45
36

The speech recognition score on the Maryland CNC word list 
was 92 percent for the right ear.  Diagnosis was moderate 
sensorineural hearing loss in the right ear.

The September 2007 VA audiologist examiner reviewed the 
Veteran's claims file in October 2007 and noted his noise 
exposure in service as an aircraft armament systems 
technician.  She opined that the Veteran's hearing impairment 
in the right ear was not the result of acoustic trauma 
incurred during service because he had normal hearing in the 
right ear at discharge and noise-induced hearing loss occurs 
at the time of the exposure, not after the noise has ceased.  

After reviewing the competent medical evidence of record, the 
Board finds that the preponderance of the evidence is, at the 
very least, in equipoise as to whether the Veteran's current 
hearing loss of the right ear is the result of noise exposure 
during his period of active service.  His in-service 
audiological examination reports show that his right ear 
hearing was within normal limits while in service.  
Subsequent to service, there is no competent medical evidence 
of hearing loss in the right ear until the 2006 audiograms, 
which showed a hearing loss disability within the meaning of 
38 C.F.R. § 3.385.  However, this was 14 years following 
separation from service.  The September 2007 VA examiner 
found a hearing loss disability in the right ear, but opined 
that his current hearing loss in the right ear was not caused 
by or was a result of his period of service.  

However, the VA examiner did not appear to consider the 
Veteran's significant service flying time, his service work 
on and around the flight line as an aircraft armament systems 
technician, his participation in support of Operation Desert 
Shield/Storm, and the fact that the Veteran was already 
service-connected for hearing loss of the left ear.  As such, 
the Board can conclude that the evidence is, at the very 
least, in equipoise as to whether the Veteran's current 
hearing loss disability of the right ear is the result of 
noise exposure during his period of active service.  Where 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of a matter, the benefit of the doubt in 
resolving the issue is given to the claimant.  38 U.S.C.A. 
§ 5107.  For these reasons, the Board finds that the 
Veteran's hearing loss of the right ear was incurred in 
service, and his claim for service connection for hearing 
loss of the right ear is granted.  

Increased Ratings - Laws and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2007).

The Court has held that a claim for a higher rating when 
placed in appellate status by disagreement with the original 
or initial rating award (service connection having been 
allowed, but not yet ultimately resolved), remains an 
"original claim" and is not a new claim for an increased 
rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In 
such cases, separate compensable evaluations may be assigned 
for separate periods of time if such distinct periods are 
shown by the competent evidence of record during the pendency 
of the appeal, a practice known as "staged" ratings.  Id. 
at 126.

It is the responsibility of the rating specialist to 
interpret reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2009).  Consideration of factors wholly outside the rating 
criteria constitutes error as a matter of law.  Massey v. 
Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of 
disabilities based upon manifestations not resulting from 
service-connected disease or injury and the pyramiding of 
ratings for the same disability under various diagnoses are 
prohibited.  38 C.F.R. § 4.14 (2009).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2009).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2009). 

In evaluating the Veteran's left shoulder and cervical spine 
higher rating claims, the Board also must consider a 
Veteran's pain, swelling, weakness, and excess fatigability 
when determining the appropriate rating for a disability 
using the limitation of motion diagnostic codes.  38 C.F.R. 
§§ 4.40, 4.45; see Johnson v. Brown, 9 Vet. App. 7, 10 
(1996); DeLuca v. Brown, 8 Vet. App. 202 (1995).

Left Shoulder Prior to February 5, 2008

Historically, in an August 2007 rating decision, the Veteran 
was granted service connection for left shoulder degenerative 
changes and awarded a 10 percent disability rating, effective 
December 27, 2006.  In his November 2007 Notice of 
Disagreement, the Veteran contends that the 10 percent rating 
was not an adequate determination of his left shoulder 
impairment.  The left shoulder degenerative changes were 
rated pursuant to Diagnostic Code 5201-5010.  

In effect, this means that the 10 percent rating was awarded 
by the RO for X-ray evidence of arthritis under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5003 (for 
rating degenerative arthritis), and 5010 (for rating 
traumatic arthritis) because of the noncompensable limitation 
of motion of the left shoulder.

Full range of motion of the shoulder is measured from 0 
degrees to 180 degrees in forward elevation (flexion), 0 
degrees to 180 degrees in abduction, 0 degrees to 90 degrees 
in external rotation, and 0 degrees to 90 degrees in internal 
rotation. 38 C.F.R. § 4.71, Plate I (2009).

A 20 percent rating is for assignment if there is limitation 
of motion of the minor arm to shoulder level or if there is 
limitation of motion of the minor arm to midway between the 
side and shoulder level.  A 30 percent rating is for 
assignment if there is limitation of motion of the minor arm 
to 25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic 
Code 5201.

Under the provisions of Diagnostic Code 5200, favorable 
ankylosis of the scapulohumeral articulation with abduction 
to 60 degrees, with ability to reach mouth and head, warrants 
a 20 percent rating for the minor extremity.  Intermediate 
ankylosis between favorable and unfavorable of the 
scapulohumeral articulation warrants a 30 percent rating.  
Unfavorable ankylosis of the scapulohumeral articulation 
warrants a 40 percent rating for the minor extremity.

Under the provisions of Diagnostic Code 5202, fibrous union 
of the humerus warrants a 40 percent rating for a minor 
extremity.  Nonunion of the humerus (false flail joint) 
warrants a 50 percent for a minor extremity.  Loss of the 
humerus head (flail shoulder) warrants a 70 percent rating 
for the minor extremity.

Under the provisions of Diagnostic Code 5203, the nonunion of 
the clavicle or scapula with loose movement or the 
dislocation of the clavicle or scapula warrants a 20 percent 
rating.

The Board notes that a rating in excess of 10 percent for the 
Veteran's left shoulder disability would require, under the 
criteria for rating the shoulder and arm, abduction to 60 
degrees with favorable ankylosis of the scapulohumeral 
articulation; limitation of motion at shoulder level; 
recurrent dislocation of the scapulohumeral joint and 
guarding movement only at the shoulder level; malunion of the 
humerus with moderate deformity; dislocation of the clavicle 
or scapula; or nonunion of the clavicle or scapula with loose 
movement.  38 C.F.R. § 4.71a, Diagnostic Codes 5200-5203 
(2009).

The report of a February 2004 VA examination of the Veteran's 
right shoulder noted that X-ray studies of both shoulders 
showed no abnormalities and that the Veteran was right-hand 
dominant.  Therefore, the Veteran's left shoulder should be 
evaluated as his minor extremity under the rating criteria 
noted above.

A November 2004 naval hospital record noted chronic bilateral 
shoulder pain with no increased pain with overhead 
activities.  The pain was anterior and not all the time.  It 
was noted that the Veteran drove a truck for a living and 
complained of pain, especially with constant elevation of the 
arms.

An October 2006 VA X-ray film of the left shoulder showed 
degenerative changes of the acromioclavicular joint and no 
evidence of a fracture or dislocation.

December 2006 naval hospital records showed that the Veteran 
complained of left shoulder pain for 10 days.  It was noted 
that a recent VA X-ray film showed severe arthritis.  He said 
the pain was worse with any type of overhead activity or 
driving.  On examination, there was decreased abduction of 
the left shoulder secondary to pain with no tenderness to 
palpation.  Diagnosis was left shoulder osteoarthritis and a 
prescription for Celebrex.  

The Veteran underwent a VA examination in September 2007.  He 
complained of constant pain with both shoulders and no flare-
ups in the left shoulder because the pain was constant.  He 
reported past injections in the left shoulder that were not 
helpful.  A magnetic resonance imaging (MRI) scan of the left 
shoulder in September 2007 revealed acromioclavicular 
arthritis, supraspinatus tendinopathy, loss of the bursal 
fluid in the subacromial bursa and tears of the anterior and 
superior labrum without a rotator cuff tear.  Range of motion 
of the left shoulder measured as follows: forward flexion to 
150 degrees, limited by discomfort; abduction to 140 degrees, 
limited by discomfort; external rotation to 60 degrees, 
limited by discomfort; internal rotation to 0 degrees due to 
discomfort.  Additional limitation due to flare-ups could not 
be determined without resorting to speculation.  Diagnosis 
was left shoulder impingement syndrome with supraspinatus 
tendinopathy and labral tear and no objective instability.  

Naval hospital records dated from February 2008 to April 2008 
revealed the Veteran's left shoulder arthroscopy, distal 
clavicle excision, rotator cuff debridement, and lesion tear 
debridement with post-op physical therapy sessions.  

Based on the evidence of record, the Board finds that an 
initial rating in excess of 10 percent for the Veteran's left 
shoulder disability, for the period from December 27, 2006 to 
February 5, 2008, is not warranted.  Prior to February 5, 
2008, the competent medical evidence of record does not show 
that the Veteran's limitation of motion of the arm was 
limited at the shoulder level at his VA examination.  38 
C.F.R. § 4.71a, Diagnostic Code 5201.  The September 2007 VA 
examination range of motion findings do not show his arm was 
limited to 25 degrees from his side.  Id.  The medical 
evidence does not show that the Veteran had any impairment of 
the humerus that resulted in a malunion of the humerus or 
recurrent dislocation at the scapulohumeral joint.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5202.  The medical evidence also 
does not show that the Veteran had any dislocation, nonunion 
of, or malunion of the clavicle or scapula.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5203. 

The Board finds that the competent medical evidence of record 
prior to February 5, 2008 most appropriately supports a 10 
percent rating for left shoulder degenerative changes under 
38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010, which 
allow for a 10 percent rating for degenerative arthritis of a 
major joint established by X-ray findings when limitation of 
motion of the joint is otherwise noncompensable.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003 and 5010 (2009).  In addition, 
the Board further finds that there is no additional 
limitation of motion due to pain, fatigue, or similar 
symptoms as contemplated in the DeLuca case.  At the time of 
the September 2007 VA examination, the examiner concluded 
that the Veteran had range of motion findings limited by 
discomfort.  Those findings, however, did not approach those 
which would warrant a higher rating under the diagnostic 
codes for the shoulder and the arm.  The VA examiner 
described the Veteran's painful motion in her findings.  The 
Board has considered this evidence.  Indeed, the Board finds 
that the Veteran's complaint of pain and functional 
impairment are consistent with, and encompassed by, the 
assigned 10 percent disability rating for the period prior to 
February 5, 2008.

As such, the preponderance of the evidence is against an 
initial rating in excess of 10 percent from December 27, 
2006, the effective date of service connection, to February 
5, 2008, when a period of temporary total disability began.

Cervical Spine Prior to May 3, 2007

Historically, in an August 2007 rating decision, the Veteran 
was granted service connection for cervical spine herniated 
nucleus pulposus and spondylosis status post decompression, 
arthrodesis, insertion of Atlantis plate and allograft 
fashioning and awarded a 10 percent disability rating, 
effective December 27, 2006.  As noted above, the same rating 
decision also awarded a temporary total disability rating 
from May 3, 2007 until June 30, 2007 with the 10 percent 
rating in effect from July 1, 2007 and thereafter.  In his 
November 2007 Notice of Disagreement the Veteran claimed that 
the RO failed to provide him with an adequate determination 
of his neck impairment.  The Veteran contends that his 
cervical spine disability is more severe than the current 10 
percent disability reflects.  

Under 38 C.F.R. § 4.71a (2009), a cervical sprain, 
spondylosis, or degenerative arthritis of the cervical spine 
is evaluated under the General Rating Formula for back 
disorders.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 
5243 (2009).  The rating criteria are controlling regardless 
whether there are symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.

The criteria indicate a 10 percent rating is warranted when 
forward flexion of the cervical spine is greater than 30 
degrees but not greater than 40 degrees; or, combined range 
of motion of the cervical spine is greater than 170 degrees 
but not greater than 335 degrees; or, muscle spasm, guarding, 
or localized tenderness do not result in an abnormal gait or 
spinal contour.

A 20 percent rating is warranted when forward flexion of the 
cervical spine is greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
cervical spine is not greater than 170 degrees; or, muscle 
spasm or guarding is severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

A 30 percent rating is warranted when forward flexion of the 
cervical spine is to 15 degrees or less; or, with favorable 
ankylosis of the entire cervical spine.  If there is 
unfavorable ankylosis of the entire cervical spine a 40 
percent rating is in order.

For VA compensation purposes, normal forward flexion of the 
cervical spine is 0 to 45 degrees, extension is 0 to 45 
degrees, left and right lateral flexion are 0 to 45 degrees, 
and left and right lateral rotation are 0 to 80 degrees.  38 
C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, Note (2) 
(2009).

An October 2006 VA X-ray study showed mild degenerative 
changes of the cervical spine with minimal impingement of the 
neural foramina of C4-C5 bilaterally.

December 2006 naval hospital clinic records noted that the 
Veteran was seen for upper back and neck pain.  On 
examination, pain was noted with forward flexion, extension 
and side-to-side neck movements.  Tenderness was noted along 
the cervical spinous process as well as the paracervical 
region.  An X-ray film revealed degenerative disc disease at 
C4-C5 and at C5-C6.  Diagnosis was cervical disc disease with 
prescriptions for muscle spasms and pain.  

A May 2007 private medical record from Baptist Hospital 
showed the Veteran underwent an anterior cervical 
decompression and an anterior cervical arthrodesis at both 
the C5-C6 and C6-C7 levels as well as the insertion of an 
Atlantis plate and the fashioning of an allograft.  The 
surgeon's postoperative diagnosis was cervical spondylosis 
with radiculopathy at C5-C6 and C6-C7, left worse than right, 
and a herniated nuclear pulposus, C5-C6, left.  

Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that an 
initial rating in excess of 10 percent for the Veteran's 
cervical spine disability for the period from December 27, 
2006 to May 3, 2007 is not substantiated by the competent 
clinical evidence of record.  The Board notes that none of 
the medical evidence of record for the period between the 
grant of service connection on December 27, 2006 and the 
beginning of a period of temporary total disability on May 3, 
2007, reflects range of motion measurements for the Veteran's 
cervical spine.  The RO apparently assigned a 10 percent 
rating with the grant of service connection based on the 2006 
medical records that showed degenerative disc disease in the 
cervical spine.  As noted above in the discussion of a higher 
rating for the left shoulder, because of the noncompensable 
limitation of motion of the cervical spine, a 10 percent 
rating can be awarded for X-ray evidence of arthritis under 
the provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5003 
(for rating degenerative arthritis), and 5010 (for rating 
traumatic arthritis).

In this case, at no time from December 26, 2006 to May 3, 
2007, has the Veteran shown signs of a limitation of forward 
cervical flexion to 15 degrees or less or favorable cervical 
ankylosis.  Hence, the preponderance of the evidence, between 
the grant of service connection on December 27, 2006 and the 
beginning of the period of his temporary total disability on 
May 3, 2007, is against the claim for a higher initial 
rating.  Accordingly, the claim for an initial rating in 
excess of 10 percent for cervical spine herniated nucleus 
pulposus and spondylosis status post decompression, 
arthrodesis, insertion of Atlantis plate and allograft 
fashioning, for the period from December 26, 2006 to May 3, 
2007, must be denied.

The Board considered whether an increased rating was 
warranted under a different diagnostic code, such as 
Diagnostic Code 5243 for intervertebral disc syndrome (IVDS).  
In this regard, there is no evidence that the Veteran's 
cervical spine disability ever resulted in incapacitating 
episodes requiring bed rest by a physician outside of the 
period of his temporary total disability.  As such, the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes is inapplicable to the present appeal 
for the time period between December 27, 2006 and May 3, 
2007.

In reaching this decision the Board has considered the 
provisions of 38 C.F.R. §§ 4.40, 4.45 and 4.59 in rating the 
Veteran's cervical spine disability.  At no time during this 
appeal period, however, has the Veteran's neck pain caused 
such pathology as to equate to cervical ankylosis.  Finally, 
it is well to note that the assignment of a 10 percent rating 
reflects that the disorder is productive of impairment.  Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Hence, an 
increased rating under these regulations for painful motion 
is not in order.

In reaching this decision the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the Veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Cervical Spine from July 1, 2007 to October 29, 2008

The Veteran underwent a VA examination of his cervical spine 
in September 2007, shortly after the expiration of his period 
of temporary total disability.  At that time he told the VA 
examiner that his neck pain had not resolved with the neck 
surgery.  On examination, range of motion of the cervical 
spine measured as follows after three repetitions: forward 
flexion to 45 degrees; extension to 40 degrees; bilateral 
lateral flexion to 30 degrees; right lateral rotation to 60 
degrees; left lateral rotation to 50 degrees.  These 
limitations of motion were limited by difficulty and 
discomfort.  The Board notes that the combined range of 
motion of the cervical spine in this examination totals 255 
degrees and shows entitlement to no more than the assigned 10 
percent disability rating.  The September 2007 VA examiner 
found no objective findings of pain, weakness, excess 
fatigability, incoordination, or lack of endurance of the 
cervical spine.  Cervical ankylosis was not demonstrated.  

Based on the evidence of record, the Board finds that a 
rating in excess of 10 percent for the Veteran's cervical 
spine disability, for the period from July 1, 2007 to October 
28, 2008, is not warranted.  In this case, at no time during 
this time period has the Veteran shown signs of a limitation 
of forward cervical flexion to 15 degrees or less or 
favorable cervical ankylosis.  Hence, the preponderance of 
the evidence, from July 1, 2007 to October 28, 2008, is 
against the claim for a rating in excess of 10 percent.  
Accordingly, the claim for a rating in excess of 10 percent 
for cervical spine herniated nucleus pulposus and spondylosis 
status post decompression, arthrodesis, insertion of Atlantis 
plate and allograft fashioning, for the period from July 1, 
2007 to October 29, 2008, must be denied.

As noted above, the Board considered whether an increased 
rating was warranted under a different diagnostic code, such 
as Diagnostic Code 5243 for intervertebral disc syndrome 
(IVDS).  In this regard, there is no evidence that the 
Veteran's cervical spine disability ever resulted in 
incapacitating episodes requiring bed rest by a physician 
outside of the period of his temporary total disability.  As 
such, the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes is inapplicable to the 
appeal for the time period between July 1, 2007 and October 
29, 2008.

In reaching this decision the Board has considered the 
provisions of 38 C.F.R. §§ 4.40, 4.45 and 4.59 in rating the 
Veteran's cervical spine disability.  At no time during this 
appeal period, however, has the Veteran's neck pain caused 
such pathology as to equate to cervical ankylosis.  Finally, 
the assignment of a 10 percent rating reflects that the 
disorder is productive of impairment.  Van Hoose, 4 Vet. App. 
at 363.  Hence, an increased rating under these regulations 
for painful motion is not in order.

The Board has also considered the doctrine of reasonable 
doubt; however, as the preponderance of the evidence is 
against the Veteran's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Conclusion

The Board notes that the Veteran is competent to report the 
symptomatology associated with his disabilities.  See 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) 
(explaining that the Board is obligated to, and fully 
justified in, weighing the credibility of lay evidence); see 
also Layno v. Brown, 6 Vet. App. 465, 469 (1994) (explaining 
that a veteran is competent to report that on which he or she 
has personal knowledge).  However, the Veteran's lay evidence 
as to his left shoulder and neck disabilities is not credible 
as the more probative and definitive evidence prepared by 
objective skilled professionals demonstrates that the 
criteria for an initial rating in excess of 10 percent for 
his left shoulder, for the period from December 27, 2006 to 
February 5, 2008, and for his cervical spine, for the periods 
from December 27, 2006 to May 3, 2007, and from July 1, 2007 
to October 29, 2008, have not been met.

The Veteran is entitled to be rated under the code that 
allows the highest possible evaluation.  Schafrath, 1 Vet. 
App. at 589.  After reviewing all pertinent provisions, 
however, the Board can find no basis on which to assign a 
higher or separate disability rating related to his claim for 
an entitlement to an initial rating in excess of 10 percent 
for left shoulder degenerative changes, for the period from 
December 27, 2006 to February 5, 2008, and his claim of 
entitlement to an initial rating in excess of 10 percent for 
his cervical spine disability, for the periods from December 
27, 2006 to May 3, 2007, and from July 1, 2007 to October 29, 
2008.  The preponderance of the evidence is against these 
claims.  The Board has considered whether staged ratings are 
appropriate, however, in the present case, the Veteran's 
symptoms remained relatively constant throughout the course 
of these periods on appeal.  As such, staged ratings are not 
warranted.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  
Thus, the benefit-of-the doubt doctrine does not apply, and 
these claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 56 (1990).

ORDER

New and material evidence having been submitted, the claim 
for service connection for hearing loss of the right ear is 
reopened.  To this extent and to this extent only, the appeal 
is granted.

Service connection for hearing loss of the right ear is 
granted, subject to the law and regulations governing payment 
of monetary benefits.

Entitlement to an initial rating in excess of 10 percent for 
left shoulder degenerative changes, for the period from 
December 27, 2006 to February 5, 2008, is denied.

Entitlement to an initial rating in excess of 10 percent for 
cervical spine herniated nucleus pulposus and spondylosis 
status post decompression, arthrodesis, insertion of Atlantis 
plate and allograft fashioning, for the period from December 
27, 2006 to May 3, 2007, is denied.

Entitlement to a rating in excess of 10 percent for cervical 
spine herniated nucleus pulposus and spondylosis status post 
decompression, arthrodesis, insertion of Atlantis plate and 
allograft fashioning, for the period from July 1, 2007 to 
October 29, 2008, is denied.

REMAND

Unfortunately, appellate review of three of the Veteran's 
higher rating claims at this time would be premature.  
Although the Board sincerely regrets the additional delay, a 
remand is necessary to ensure that there is a complete record 
upon which to decide the Veteran's claims so that he is 
afforded every possible consideration.  VA has a duty to make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.159(c) (2009).

Regarding the Veteran's claim of entitlement to a rating in 
excess of 10 percent for left shoulder degenerative changes, 
since July 1, 2008, the most recent VA Compensation and 
Pension (C&P) examination evaluating this condition was 
performed in September 2007, or before the Veteran was 
granted a period of temporary total disability due to surgery 
on his left shoulder.  In that examination, the Veteran told 
the examiner that he was no longer able to work in his 
historic occupation as a truck driver because of bilateral 
shoulder pain.  Since his left shoulder surgery the Veteran 
has not undergone another VA examination for this disorder, 
but August 2008 VA medical records noted that the Veteran was 
having problems with his left shoulder and that his chronic 
back and bilateral shoulder pain was rated a 6 on a scale of 
10.  Therefore, on remand the RO must schedule the Veteran 
for a VA examination to assess the current severity of his 
left shoulder degenerative changes disability.  

As was briefly noted in the Introduction section of this 
decision, the issue of entitlement to a TDIU is raised by the 
record as part and parcel of the Veteran's left shoulder 
increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 
447 (2009).  The evidence of record indicates that the 
Veteran has been unemployed during the time period of this 
appeal.  However, it is unclear to the Board whether any 
unemployment for the period December 2006 to the present was 
the result of the Veteran's service-connected left shoulder 
disability.  

The Court recently held that a request for TDIU is not a 
separate claim for benefits, but rather involves an attempt 
to obtain an appropriate rating for a disability or 
disabilities, either as part of the initial adjudication of a 
claim or, if a disability upon which entitlement to TDIU is 
based has already been found to be service connected, as part 
of a claim for increased compensation.  Rice, 22 Vet. App. at 
453.  If the claimant or the record reasonably raises the 
question of whether the Veteran is unemployable due to the 
disability for which an increased rating is sought, then part 
and parcel to that claim for an increased rating is whether a 
total rating based on individual unemployability as a result 
of that disability is warranted.  Id. at 455.  

As the RO has not considered the TDIU aspect of this claim 
under 38 C.F.R. § 4.16, the matter is hereby remanded to the 
RO for consideration thereof in the first instance.  In so 
doing, the RO may decide to pursue further development of the 
Veteran's employment history, or to obtain additional medical 
evidence or medical opinion, as is deemed necessary.

Regarding the Veteran's claim of entitlement to a rating in 
excess of 10 percent for a cervical spine disability, since 
October 29, 2008, and his claim of entitlement to a rating in 
excess of 20 percent for his lumbar spine disability, the 
Board notes the new evidence that his attorney has submitted 
to the Board.  An August 2008 naval hospital record revealed 
that the Veteran's back pain now radiated to his left hip and 
left leg, and a September 2008 naval hospital record revealed 
that decisions had to be made about neck and lower back 
surgeries.  In private medical records dated in October and 
November 2008, decreased range of motion of the neck is noted 
as well as the possibility of further neck surgery to lessen 
his pain and a planned lumbar disc with fusion surgery for 
his back.  The Veteran's cervical and lumbar disc diseases 
are described as severe, but it was also noted that he might 
be able to return to work with successful lumbar surgery.  
The Veteran's attorney has requested current VA examinations 
of the neck and back based on the medical evidence of a need 
for surgery for these two disorders, and the Board is unaware 
whether the Veteran underwent either neck or back surgery 
within the past year to alleviate one or both of these 
conditions.

VA must obtain a new medical examination where, as here, the 
evidence indicates that the Veteran's disability has worsened 
since the last medical examination.  Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994); Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).  
The Board, therefore, has no discretion and must remand these 
matters so that the RO can schedule another VA examination to 
acquire an assessment of the current nature and extent of the 
Veteran's neck and back conditions.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an 
appropriate VA examination to determine 
the current severity of his service-
connected left shoulder disability.  Any 
and all indicated evaluations, studies and 
tests deemed necessary by the examiner 
should be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file, and 
following this review and the examination, 
offer comments and an opinion as to the 
severity of the Veteran's left shoulder 
disability.  

A clear rationale for all opinions is 
required, to include a discussion of the 
facts and medical principles involved.  
Copies of all pertinent records in the 
Veteran's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review in 
connection with the examination.

2.  The Veteran should be afforded an 
appropriate VA examination to determine 
the current severity of his service-
connected cervical spine disability.  Any 
and all indicated evaluations, studies and 
tests deemed necessary by the examiner 
should be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file, and 
following this review and the examination, 
offer comments and an opinion as to the 
severity of the Veteran's cervical spine 
disability.  

A clear rationale for all opinions is 
required, to include a discussion of the 
facts and medical principles involved.  
Copies of all pertinent records in the 
Veteran's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review in 
connection with the examination.

3.  The Veteran should be afforded an 
appropriate VA examination to determine 
the current severity of his service-
connected lumbar spine disability.  Any 
and all indicated evaluations, studies and 
tests deemed necessary by the examiner 
should be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file, and 
following this review and the examination, 
offer comments and an opinion as to the 
severity of the Veteran's lumbar spine 
disability.  

Copies of all pertinent records in the 
Veteran's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review in 
connection with the examination.

4.  The RO shall consider whether the 
Veteran is entitled to a TDIU under the 
provisions of 38 C.F.R. § 4.16 on the 
basis of the award of the 10 percent 
disability rating for service-connected 
left shoulder degenerative changes.  In so 
doing, the RO may decide to pursue further 
development of the Veteran's employment 
history, or to obtain additional medical 
evidence or medical opinion, as is deemed 
necessary.

5.  Thereafter, the RO shall readjudicate 
the Veteran's claims of entitlement to a 
rating in excess of 10 percent for left 
shoulder degenerative changes, since July 
1, 2008; entitlement to a rating in excess 
of 10 percent for cervical spine herniated 
nucleus pulposus and spondylosis status 
post decompression, arthrodesis, insertion 
of Atlantis plate and allograft 
fashioning, since October 29, 2008; and 
entitlement to a rating in excess of 20 
percent for lumbar syndrome, status post 
discectomy for herniated nucleus pulposus 
L5-S1.  If the benefits sought on appeal 
are not granted, the Veteran and his 
attorney should be provided with a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


